PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/216,169
Filing Date: 11 Dec 2018
Appellant(s): Chen et al.



__________________
Eric Kent
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 8, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 8, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


(2) Response to Argument
Regarding independent claims 1 and 9, the Appellants argue that the primary reference of Law (US 9,905,424 B1) does not teach the limitation “non-mandrel lines between each of the mandrel lines”. The Appellants argue that Law discloses each element 16 and each element 18 correspond to a mandrel line (as seen with respect to figures 5 and 10), and therefore Law does not disclose that the interpreted non-mandrel lines are formed between each of the disclosed mandrel lines (see pages 11 – 12 of the Appeal Brief). 
mandrel line” as “an object used to shape other objects”, and the Examiner has interpreted the term “non-mandrel line” as “an object shaped by a mandrel line”, which is the consistent with the definition provided in ¶ [0051] of the current specification. In the Final Rejection filed September 8, 2020, the Examiner has provided annotated figures 5 and 10 of the Law reference, showing the interpretation of the claimed “mandrel lines” and “non-mandrel lines”. These annotated figures are provided below. As seen in the annotated figures below, the Examiner interprets a certain set of lines 16 and 18 as the claimed “plurality of mandrel lines”, which are seen to be used to shape other objects within the structure (i.e. as seen in figures 1 – 10 of the Law reference, the mandrel line sets the width and distances of the structure surrounding the mandrel lines, and are used to set the shape the final conductive lines in figure 10 that correspond to the mandrel lines of figure 5). The Examiner interprets the spaces between each of the interpreted mandrel lines as the claimed “non-mandrel lines”, which are seen in figures 1 – 10 of the Law reference to be the result of the spaces formed between the mandrel lines (i.e. the mandrel lines are used to form the non-mandrel lines because the non-mandrel lines are formed from the space between the mandrel lines). 
plurality of mandrel lines” and the claimed “non-mandrel lines between each of the mandrel lines”. These interpreted mandrel lines and non-mandrel lines are indicated by the arrows pointing to them in the annotated figures. The Examiner recognizes that the Law reference teaches additional mandrel lines 16 to the left of the interpreted mandrel lines, as seen in the annotated figures below, however the Examiner does not interpret these lines additional lines 16 as part of the claimed “plurality of mandrel lines”. Although the Appellants disagree with the Examiner’s interpretation, and argue that these lines should be included as part of the claimed “plurality of mandrel lines”, the Examiner submits that the claim language does not preclude the interpretation taken by the Examiner. Claims 1 and 9 recite “etching a plurality of mandrel lines”, and the Examiner has identified a plurality of mandrel lines the annotated figures below, which are disclosed to be etched in col. 2, lines 44 – 49 of the Law reference. Although the reference may have more mandrel lines than what is identified, the claim language does not require the Examiner include these mandrels lines as part of the identified plurality of mandrel lines. Rather, the Examiner has identified a plurality of mandrel lines, as claimed, and as indicated in the figures below, and therefore the Examiner finds that the Law reference teaches the claimed limitation of “a plurality of mandrel lines”. Further, as seen in the annotated figures below, there are identified non-mandrel lines between each of the identified mandrel lines. Therefore, the claimed limitation “non-mandrel lines between each of the mandrel lines” is also taught by the Law reference. Although the Law reference teaches many additional features, including additional mandrel lines, as asserted by the a plurality of mandrel lines” and “non-mandrel lines between each of the mandrel lines”, and therefore the Examiner maintains that Law in view of Zhang (US 2019/0019676 A1) renders obvious the claimed inventions of Claims 1 and 9.

Regarding the dependent claims 2 – 6, 8, 10 – 14, 16 and 18, the Appellants have not presented separate arguments, and therefore the Examiner maintains the rejections has presented in the Final Office Action filed on September 8, 2020.







    PNG
    media_image2.png
    608
    633
    media_image2.png
    Greyscale


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ROBERT T HUBER/Primary Examiner, Art Unit 2892                                                                                                                                                                                                        
Conferees:

/MICHAEL J SHERRY/Quality Assurance Specialist, OPQA                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.